                                          Case 5:18-cv-04523-LHK Document 84 Filed 03/25/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     VOIP-PAL.COM, INC.,                               Case No. 18-CV-04523-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         JUDGMENT
                                  14              v.

                                  15     TWITTER INC.,
                                  16                    Defendant.

                                  17

                                  18          On March 25, 2019, the Court granted Defendant’s omnibus motion to dismiss. ECF No.

                                  19   82. The Court ruled that the asserted claims of U.S. Patent Nos. 8,542,815 and 9,179,005 are

                                  20   invalid under 35 U.S.C. § 101. Accordingly, the Clerk shall enter judgment in favor of Defendant.

                                  21   The Clerk shall close the file.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: March 25, 2019

                                  25                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  26                                                  United States District Judge
                                  27

                                  28                                                   1
                                       Case No. 18-CV-04523-LHK
                                       JUDGMENT
